                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

In Re:
                                                      Case No. 19-40267-jpg
California Palms, LLC,
                                                      Chapter 11
         Debtor.
                                                      Judge John P. Gustafson
____________________________/


           NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that the undersigned appears as counsel to

Pender Capital Asset Based Lending Fund I, L.P., in this bankruptcy matter, and

requests that copies of all notices, pleadings and other papers served or required to

be served in this case also be served, electronically or otherwise, on:


                                      Nancy A. Valentine, Esq.
                             Miller, Canfield, Paddock and Stone, P.L.C.
                                  1100 Superior Avenue East, Suite 1750
                                          Cleveland, Ohio 44114
                                       Phone: (216) 716-5040
                                        Fax: (248) 879-2001
                                   valentinen@millercanfield.com


         PLEASE TAKE FURTHER NOTICE that the foregoing request includes

the notice of any application, motion, petition, pleadings, request, complaint or

demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, delivery, telephone, email, telegraph, telex or



33110144.1\157569-00001



 19-40267-jpg             Doc 4   FILED 03/01/19   ENTERED 03/01/19 10:41:32    Page 1 of 3
otherwise or made with regard to the referenced case and proceedings herein.



                                   Respectfully submitted,

                                   MILLER, CANFIELD, PADDOCK AND STONE, P.L.C.

                                   By: /s/ Nancy A. Valentine
                                       Nancy A. Valentine (0069503)
                                       1100 Superior Avenue East, Suite 1750
                                       Cleveland, Ohio 44114
                                       Phone: (216) 716-5040
                                       Fax: (248) 879-2001
                                       valentinen@millercanfield.com

Dated: March 1, 2019




33110144.1\157569-00001



 19-40267-jpg             Doc 4   FILED 03/01/19   ENTERED 03/01/19 10:41:32   Page 2 of 3
                                        Certificate of Service

      I hereby certify that on March 1, 2019, a true and correct copy of the
foregoing Notice of Appearance and Request for Service was served upon the
following in the manner indicated:

Via the Court’s Electronic Case Filing System:

Sebastian Rucci SebRucci@gmail.com
United States Trustee    (Registered address)@usdoj.gov
Tiiara N. A. Patton ust401     tiiara.patton@usdoj.gov


                                   By: /s/ Nancy A. Valentine
                                       Nancy A. Valentine (0069503)
                                       1100 Superior Avenue East, Suite 1750
                                       Cleveland, Ohio 44114
                                       Phone: (216) 716-5040
                                       Fax: (248) 879-2001
                                       valentinen@millercanfield.com




33110144.1\157569-00001



 19-40267-jpg             Doc 4   FILED 03/01/19   ENTERED 03/01/19 10:41:32   Page 3 of 3
